Citation Nr: 0016003	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $2,040.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1970 to 
January 1972.

This matter arises from a February 1998 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  During the appellate process, 
the veteran requested a video conference hearing before a 
member of the Board of Veterans' Appeals (Board).  Such a 
hearing was conducted by the undersigned on March 17, 1999; a 
transcript of that proceeding is of record.  At the personal 
hearing, the veteran submitted additional evidence, and 
waived its review and consideration by the RO.  See 38 C.F.R. 
§ 20.1304(c) (1999).  The Board will proceed accordingly.


FINDINGS OF FACT

1.  The veteran was awarded VA improved disability pension 
benefits effective September 1, 1989.  The award letter sent 
him by VA informed him that it was his responsibility to 
immediately inform VA of any change in his income.  

2.  On various eligibility verification reports submitted by 
the veteran between 1991 and 1994, the veteran reported that 
he received no income except for his VA pension benefits.  
Based upon that information VA continued to pay him the 
maximum pension benefit payable for a veteran with a 
dependent child, and who was not otherwise entitled to any 
form of special monthly pension.

3.  As a result of an income verification match, it was 
discovered that the veteran received $2,024 of countable 
income in the form of gambling winnings during calendar year 
1994; the veteran's pension was adjusted accordingly, and the 
overpayment at issue ensued.


4.  Because the veteran failed to properly notify VA of his 
gambling winnings, he was at fault in the creation of the 
overpayment at issue.

5.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.

6.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved disability pension program 
is intended.

7.  The appellant's failure to make restitution would result 
in his unfair financial gain.

8.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in electing to receive 
disability pension benefits from VA.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $2,040 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be "well grounded."  That is, it is plausible and capable 
of substantiation.  Moreover, it appears that all relevant 
facts have been properly developed, and that the case is 
ready for appellate consideration.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

As a threshold matter, the Board notes that the appellant has 
questioned the validity 

of the indebtedness at issue; he contends that although it 
appears that he had gambling winnings totaling $2,024, in 
fact, he had collected that sum of money for a third party.  
Whether the debt was properly created is a question that must 
be examined further before the issue of the veteran's 
entitlement to waiver of recovery of an overpayment may be 
addressed in this case.  Cf. Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  In this regard, the Board notes 
that the veteran reported the gambling winnings at issue as 
income on his Federal tax return.  He does not dispute this.  
Moreover, although he alleges that he collected the gambling 
winnings at issue for a disabled third party, the veteran has 
been unable to offer any evidence in this regard.  No 
statement from any third party confirming the veteran's 
allegations has been submitted.  Thus, the only reasonable 
conclusion is that the gambling winnings collected by the 
veteran and claimed by him as income for calendar year 1994 
were, in fact, his own, and constituted countable income for 
pension purposes by law.  See 38 C.F.R. § 3.271 (1999).  
Accordingly, the Board finds that the debt was properly 
created.  Id.

In considering the facts in this case, the RO concluded that 
the veteran had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Through various statements and testimony offered by the 
veteran, he has indicated that he did not realize that 
gambling winnings constituted countable income for pension 
purposes.  The record does not indicate that the veteran was 
ever informed specifically that such winnings constituted 
countable income.  Thus, there appears to be no basis to 
conclude that there was a conscious intent to deceive or to 
seek unfair advantage by the appellant in not reporting the 
income at issue.  As such, no legal bar to the benefit now 
sought on appeal is present.  See 38 C.F.R. § 1.963(a).  

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  In this regard, 

there shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the appellant's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA benefits resulted in 
his relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.

The indebtedness at issue resulted solely from the veteran's 
failure to notify VA promptly of gambling winnings that he 
received during calendar year 1994; but for this, the 
overpayment at issue would not have been created.  Given that 
the overpayment at issue resulted from an act of omission by 
the veteran, he was at fault in the debt's creation.  This is 
so, regardless of his allegations and testimony regarding a 
lack of knowledge of the VA regulations that determine 
countable income.  Conversely, the record indicates that the 
RO acted promptly to adjust the veteran's monetary benefits 
upon being informed that he had received the gambling 
winnings in question.  Thus, VA was without fault in the 
creation of the debt.

Notwithstanding the appellant's relative degree of fault in 
the debt's creation, the more pressing question is whether 
its collection would subject him to undue economic hardship 
by depriving him of life's basic necessities.  The appellant 
contends that it would, given his inability to work and his 
limited income.  On VA Form 20-5655, Financial Status Report, 
submitted by the veteran in December 1997, he indicated that 
his monthly income totaled $722, and that his monthly 

expenses totaled $822.35.  However, at the personal hearing 
conducted before the undersigned, the veteran submitted 
various bills and receipts regarding his financial status.  
These indicated that many of the private expenses and debts 
that he had reported on his financial status report were in 
arrears.  His testimony confirmed this.  Despite this, the 
veteran had reported that he could afford to pay $50 monthly 
toward the indebtedness at issue.  Among the monthly expenses 
reported by the veteran were $103 in payments on installment 
contracts and other debts.  The Board notes that the veteran 
owes the same deference to the Government that he does to his 
private creditors.  This, coupled with the veteran's 
acknowledgment that he can afford to make monthly payments on 
the indebtedness at issue leads the Board to the conclusion 
that collection of the indebtedness would not subject the 
veteran to undue economic hardship.  This is so, 
notwithstanding that he currently is in arrears regarding 
many of his monthly expenses.  The veteran's inability to 
manage his money prudently is beyond the control of VA, and 
beyond the scope of equity and good conscience 
considerations.  As such, the evidence of record does not 
indicate that recoupment of the indebtedness would subject 
the appellant to undue economic hardship.  

Of further note is that there is no indication that 
recoupment of the indebtedness would nullify the objective 
for which the improved disability pension program is 
intended.  Since this program currently appears to be 
affording the veteran monetary benefits that permit him to 
provide for life's basic necessities, withholding a portion 
of these benefits would not adversely affect the program's 
primary purpose of offering financial assistance to needy 
veterans and beneficiaries.  On the contrary, it appears that 
the veteran would be unjustly enriched if he were permitted 
to retain the moneys that he was overpaid.  Finally, the 
Board notes that there is no indication that the veteran 
either relinquished a valuable right or incurred any 
additional legal obligation by relying upon the VA disability 
pension program.  Nor has he contended as much.


In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  In this regard, the appellant's 
fault, coupled with his failure to demonstrate an inability 
to repay the indebtedness, overrides other equitable 
considerations.


ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $2,040 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


